Citation Nr: 9926401	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-01 205	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
February 1964 and died in November 1991.  The appellant, who 
is the veteran's widow, appealed a January 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In October 1995, the 
Board of Veterans' Appeals (Board) remanded the appellant's 
claim for further evidentiary development.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the RO.

2. The immediate cause of the veteran's death in November 
1991 was myocardial infarction.  Seizures were listed as 
another significant condition contributing to his death 
but not resulting in the underlying cause of the veteran's 
death.

3. Cardiovascular disease was initially manifested many years 
post service and is not shown to have been otherwise 
related thereto.

4.  No medical evidence has been submitted to demonstrate 
that the veteran's seizure disorder, that evidently pre-
existed his entry into service, increased in severity 
therein.




CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1131, 1310, 1153, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered, 
initially, is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of the claim.  
38 U.S.C.A. § 5107(a).  To that end, however, in October 
1995, the Board remanded the appellant's claim in an effort 
to obtain the veteran's service medical records and provide 
the appellant with an opportunity to submit additional 
medical evidence in support of her claim.  However, no 
further medical evidence was received from the appellant and, 
as will be explained below, the Board finds that her claim is 
not well grounded.

As a preliminary matter, the Board notes the RO's repeated 
attempts to obtain the veteran's service medical records from 
the National Personnel Records Center (NPRC).  In November 
1998, the NPRC advised the RO that none of the veteran's 
service medical records, daily sick reports and clinical 
records were available, as they were evidently lost in a fire 
at the NPRC in 1973.  Where service medical records are 
missing, VA's duty to assist the appellant, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993), 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991), and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The court 
has further held that "[n]owhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone." Stozek v. Brown, 4 Vet. App. 457, 
461 (1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).

Factual Background

The veteran's death certificate shows that he died in 
November 1991, at the age of 54, and that the immediate cause 
of his death was myocardial infarction.  Seizures were listed 
as another significant condition contributing to death but 
not resulting in the underlying cause and no autopsy was 
performed.  At the time of the veteran's death, service 
connection was not in effect for any disability.

As noted above, while the veteran's service medical records 
are unavailable, private medical records, including those 
from Huntsville Hospital, dated from November 1983 to April 
1991, are associated with the claims folder.  They reflect 
his treatment for various illnesses including diabetes, 
seizure disorder and a psychiatric disorder, variously 
described as dysthymia and psychological maladjustment.  

A review of the medical evidence reveals that the veteran 
repeatedly gave a medical history of having a seizure 
disorder that originated in his childhood or teenage years.  
In a November 1983 private medical record, the veteran was 
noted to have seizures since he was a teenager for which 
Dilantin was prescribed.  When privately hospitalized in 
August 1986 with complaints of shoulder and chest pain, the 
veteran was again noted to have a history of seizures since 
he was a teenager.  Final diagnoses included musculoskeletal 
chest pain, myocardial infarction ruled out and seizure 
disorder.  

According to a July 1989 report, Lynn B. Boyer, M.D., a 
neurologist, indicated that the veteran gave a history of 
having an epileptic seizure disorder since he was a child in 
the 1940's for which Dilantin had been prescribed for 
approximately twenty years.  A waking electroencephalogram 
(EEG) was normal.  Dr. Boyer's impression was generalized 
tonic clonic seizure disorder since childhood.

An October 1989 private mental health clinic record reflects 
that the veteran, who was separated from the appellant at the 
time, was seen with complaints of depression and nervousness.  
He gave a history of entering college in approximately 1958 
and completing his degree in building construction in 
approximately 1964.  The veteran stated that toward the end 
of his work on his bachelor's degree, in 1964, he had what he 
described as a nervous breakdown.  He described having severe 
depression and hallucinations without suicidal or homicidal 
thoughts for which he was treated at Huntsville Hospital.  
The veteran said he was probably treated with medication but 
had difficulty recalling what medications were prescribed.  
He said he ultimately completed his degree and taught 
elementary school between 1964 and 1972.  

A March 1990 private hospital emergency room record indicates 
that the veteran was hospitalized with complaints of a two-
day history of chest pain.  He was noted to have a seizure 
disorder for many years.  Examination findings were not 
referable to a cardiac disorder.  The diagnosis was 
sinusitis.

In a December 1990 statement, Celia Lloyd-Turney, M.D., said 
that the veteran had a history of seizure disorder, diabetes 
mellitus and psychological maladjustment.  Dr. Lloyd-Turney 
stated that he had frequent seizures and seemed to lack the 
mental capability to be gainfully employed.  She noted that 
he was unable to relate a medical history without the 
presence of the appellant and had no recollection of 
medications he took or the procedure of how they should be 
taken.

A January 1991 private mental health center record shows that 
the veteran was seen for readmission, expressed concern about 
financial problems and indicated that he had been turned down 
for disability (benefits).  He reported treatment by Dr. 
Lloyd-Turney.  According to the record, the veteran was 
accompanied by the appellant, who complained that the 
veteran's seizures were uncontrolled and that he was 
noncompliant with taking prescribed medication for his 
diabetes and seizures.  The record further indicates that the 
appellant blamed the veteran's family for not advising her, 
when she married him, that he was born with a seizure 
disorder. 

A September 1991 Social Security Administration (SSA) award 
letter reveals that SSA determined the veteran to be totally 
disabled as of July 1990, due to generalized tonic-clonic 
seizure disorder, a dysthymic disorder and diabetes mellitus.  

In November 1991, the veteran filed a claim for service 
connection for seizures.  He indicated that his seizures 
began in the summer of 1960 or 1961 while on active duty for 
training.  In a December 1991 statement, the veteran's 
representative advised the RO that the veteran died of a 
massive heart attack on November [redacted], 1991.  However, 
while terminal hospital records of the veteran's demise at 
Huntsville Hospital are not associated with the claims file, 
it appears unquestioned that he died of a myocardial 
infarction, as noted on the death certificate.  In January 
1992 the RO received the appellant's claim for compensation.

In an April 1999 statement, the appellant noted the absence 
of the veteran's service medical records in the claims file 
and said that he was treated for his seizure condition at 
numerous facilities.  She stated that, while VA found the 
veteran's seizure disorder pre-existed service entry, a 
presumption of soundness attached at entry into service and 
she contended that the veteran's active service caused or 
aggravated his condition.


Analysis

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that a disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.  

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of cardiovascular 
disease or epilepsy in service, its incurrence coincident 
with service will be presumed if it was manifest to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1131, 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service connection for aggravation of a disability includes 
only the degree by which the disability increased in severity 
during service.  Hensley v. Brown, 1 Vet. App. 292, 297 
(1991).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Id.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The appellant contends that the veteran's death due to 
myocardial infarction, with seizures as another significant 
condition that contributed to, but did not result in death, 
developed as a result of a seizure disorder that occurred in 
or was aggravated by active military service.  However, the 
medical evidence for many years after service shows no 
diagnosis of, treatment for, or other references to 
cardiovascular problems.  Nor does it show that the veteran's 
myocardial infarction, or seizure disorder, was incurred in 
or aggravated by miliary service, or that cardiovascular 
disease or epilepsy was manifested within the one-year 
presumptive period after separation.  The first medical 
evidence of cardiac disease was in 1991 when the veteran had 
the fatal and massive heart attack from which he died, more 
than twenty-five years after his discharge from service. 

It is unfortunate that the veteran's service medical records 
are unavailable and presumed destroyed.  However, the Board 
finds that the RO has taken all reasonable measures to try to 
locate the veteran's service medical records and alternative 
evidence in support of the appellant's claim.  Although the 
terminal hospital records of the veteran's death are not 
associated with the claims file, there is no dispute that he 
died of a myocardial infarction.  The appellant contends that 
the veteran's seizure disorder developed as a result of or 
was aggravated by service and ultimately caused the 
myocardial infarction from which he died.  However, private 
medical records from 1983 to 1991 make no mention of such a 
causal relationship between the veteran's service experiences 
and his seizure disorder or between the veteran's seizure 
disorder and cardiovascular disease.

The Board notes that the veteran asserted in a November 1991 
claim for service connection that his seizures began in 1960 
or 1961 while on active duty for training.  However, as noted 
above, his earlier recorded statements, in which he 
repeatedly told medical personnel that his seizure disorder 
started as a child or teenager, are presumed credible as they 
were made in the course of obtaining medical diagnosis and 
treatment.  Further, even assuming that the veteran's seizure 
disorder existed prior to service entry, there is simply no 
medical evidence to support the appellant's assertion that 
the veteran's seizure disorder increased in severity in 
service. 

At the time of his death, the veteran was not service-
connected for any disabilities.  The certificate of death 
listed only one cause of death: myocardial infarction, with 
seizures as another significant condition that contributed 
to, but did not result in death.  No medical opinion or other 
medical evidence relating the veteran's death from myocardial 
infarction, with seizure disorder as another significant 
condition that contributed to, but did not result in death, 
to service or any incident of service has been presented.  
38 C.F.R. § 3.312.

In making its determination, the Board has been sensitive to 
the appellant's assertion that myocardial infarction, that 
occasioned the veteran's death was associable with seizures 
that were aggravated in service.  However, the Board would 
respectfully point out, that as a lay person, the appellant 
is not competent to offer an opinion that requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appellant is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the appellant 
has not submitted any medical opinion or other medical 
evidence that supports her claim.  The evidence now of record 
fails to show a link between the myocardial infarction that 
caused the veteran's death and his period of service or any 
incident of service origin.  It also fails to show that 
seizure disorder was incurred or aggravated in service beyond 
its normal progression and occasioned the myocardial 
infarction from which the veteran died.  Thus, this claim may 
not be considered well grounded.  38 U.S.C.A. §§ 1131, 1153, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.312.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

